SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

469
KA 12-01851
PRESENT: SMITH, J.P., PERADOTTO, CARNI, SCONIERS, AND VALENTINO, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

MICHAEL A. DOBLINGER, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (BARBARA J. DAVIES OF
COUNSEL), FOR DEFENDANT-APPELLANT.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (DAVID A. HERATY OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Erie County (M.
William Boller, A.J.), rendered August 16, 2012. The judgment
convicted defendant, upon his plea of guilty, of criminal possession
of stolen property in the fourth degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Same Memorandum as in People v Doblinger ([appeal No. 1] ___ AD3d
___ [May 2, 2014]).




Entered:   May 2, 2014                             Frances E. Cafarell
                                                   Clerk of the Court